DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 15: the phrase “the control unit (20) is further configured to: 1) activate the source of compressed air (8) before activation of the pump (2); 2) activate the source of compressed air (8) at the same time as activation of the pump (2); and 3) interrupt the source of compressed air (8) during an operating cycle of the device to modulate as desired a volume of froth relative to a degree of heating of the beverage (7).” is not supported in specification.
It is suggested the word “and” as cited in the claim, should be changed to “or” in light of original specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dollner et al. (US 2013/0145936 A1).
	Regarding claim 1, Dillner discloses 
A device for heating and emulsifying beverages (apparatus for heating and frothing a beverage product, tittle and fig.6) comprising a pump [Par.0052 cited: “…The water conveyance from the container into the steam generator can, in this case, be accomplished by means of gravitational force or by means of an active conveyance, e.g., by a pump…”], an air and water meeting zone (Z, annotated figure below), a device (steam generator 601, fig.6) for producing steam and a first conduit (steam/air conduit 608, fig.6) for steam mixed with air communicating with a steam wand (milk supply conduit 621 and/or foam channel 628, fig.6) adapted to be immersed in a beverage (milk 609, fig.6) to be heated and emulsified, characterized in that said device (steam generator 601) for producing steam comprises an instant steam generator (steam generator 601) and that said meeting zone (Z) is positioned before said instant steam generator (steam generator 601).

    PNG
    media_image1.png
    484
    601
    media_image1.png
    Greyscale


Regarding claim 3, Dillner discloses 
a source of compressed air (compress air source 602, fig.6) that communicates with said meeting zone (Z) via an air conduit (air supply conduit 603, fig.6).

Regarding claim 4, Dillner discloses 
said pump (pump, Par.0052) draws the water from a tank (cold water source 605, fig.6) through a first water conduit (cold water conduit 606, fig.6) and sends the water to said meeting zone (Z) through a second water conduit (S, annotated figure above).

Regarding claim 5, Dillner discloses 
SC, annotated figure above) for water mixed with air that communicates on one side with said meeting zone (Z) and on the other side with said instant steam generator (steam generator 601).

Regarding claim 6, Dillner discloses 
said steam wand (milk supply conduit 621 and/or foam channel 628,) comprises a thermal probe (temperature sensors 624 and 613, fig.6) for detecting the temperature of said beverage (milk 609, fig.6).

Regarding claim 8, Dillner discloses 
said source of compressed air (compress air source 602) and said pump (pump, Par.0052) send cold air and cold water to said meeting zone (Z).

Regarding claim 9, Dillner discloses 
said second conduit (SC, annotated figure above) enters directly inside said instant steam generator (steam generator 601) and is configured to supply the instant steam generator (steam generator 601) with a homogeneous water/air mixture.

Regarding claim 11, Dillner discloses 
a first valve system (valve 604, fig.6) for blocking or modulating the flow of air associated with said air conduit (air supply conduit 603).

Regarding claim 12, Dillner discloses 
steam/air conduit 608) for steam mixed with air comprises at least one first valve (valve 604, fig.6) for reducing the pressure inside said instant steam generator (steam generator 601) to ambient pressure and ensuring emptying of the generator (steam generator 601) in the rest condition.

Regarding claim 13, Dillner discloses 
said first conduit (steam/air conduit 608) for steam mixed with air comprises at least one second valve (valve 610, fig.6) for restoring the ambient pressure between a first valve (valve 604) and said steam wand (milk supply conduit 621 and/or foam channel 628).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dollner et al. (US 2013/0145936 A1) in view of Douma (US 2013/0112083 A1).
Regarding claim 10, Dillner discloses substantially all the features as set forth in claim 1 above, but does not disclose said pump is a vibration pump.
Douma discloses a device (milk frothing system 1, fig.1) comprises a pump (pump 12, fig.1) is a vibration pump [Par.0022 cited: “…the pump 12 may be an electric vibration …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace a pump of Dollner, by using a vibration pump, as taught by Douma, as it well known in the art of manufacturing design choice purpose for compactness, low maintenance and relatively low cost [Par.0022 cited: “…pumps are known for their compactness, low maintenance and relatively low cost. In addition, a vibration pump can run dry without damage, which is highly practical in combination with a water reservoir 11 that may be emptied …”].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16255918. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16255918 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16255918.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Present Application No.16255909
Copending Application No. 16255918
1. Device for heating and emulsifying beverages comprising a pump (2), an air and water meeting zone (10), a device for producing steam and a first conduit (5) for steam mixed with air communicating with a steam wand (6) adapted to be immersed in a beverage (7) to be heated and emulsified, characterized in that said device for producing steam comprises an instant steam generator (4) and that said meeting zone (10) is positioned before said instant steam generator.

2. Device according to claim 1 characterized in that said meeting zone (10) is positioned after said pump (2) and before said instant steam generator (4).

3. Device according to claim 1 characterized in that it comprises a source of compressed air (8) that 

4. Device according to claim 1 characterized in that said pump (2) draws the water from a tank (3) through a first water conduit (12) and sends the water to said meeting zone through a second water conduit (13).

5. Device according to claim 1 characterized in that it comprises a second conduit (14) for water mixed with air that communicates on one side with said meeting zone and on the other side with said instant steam generator.

6. Device according to claim 1 characterized in that said steam wand comprises a thermal probe (15) for detecting the temperature of said beverage.

7. Device according to claim 1 characterized in that it comprises a control unit (20) connected to at least said pump, to said source of compressed air, to said instant steam generator and to said probe, and to at least one first valve (21), wherein the control unit (20) is configured to control said at least one first valve (21) to lower pressure inside the instant steam generator (4) up to ambient pressure and to ensure emptying of the instant steam generator (4) when in a rest condition.

8. Device according to claim 1 characterized in that said source of compressed air and said pump send cold air and cold water to said meeting zone.

9. Device according to claim 1 characterized in that said second conduit (14) enters directly inside said instant steam generator, and is configured to supply the instant steam generator (4) with a homogeneous water/air mixture.

10. Device according to claim 1 characterized in that said pump is a vibration pump.

11. Device according to claim 1 characterized in that it comprises a first valve system for blocking or modulating the flow of air associated with said air conduit.

12. Device according to claim 1 characterized in that said first conduit (5) for steam mixed with air comprises at least one first valve (21) for reducing the pressure inside said instant steam generator to ambient pressure and ensuring emptying of the generator in the rest condition.

13. Device according to claim 1 characterized in that said first conduit (5) for steam mixed with air comprises at least one second valve (22) for restoring the ambient pressure between said first valve and said steam wand.

14. (New) The device according to claim 7, wherein the control unit (20) is further connected to at least one second valve (22), wherein the control unit (20) is further configured to control the at least one second valve (22) to restore ambient pressure between the first valve (21) and the steam wand (6).

15. (New) The device according to claim 14, wherein the control unit (20) is further configured to: 1) activate the source of compressed air (8) before activation of the pump (2); 2) activate the source of compressed air (8) at the same time as activation of the pump (2); and 3) interrupt the source of compressed air (8) during an operating cycle of the device to modulate as desired a volume of froth relative to a degree of heating of the beverage (7).



2. The device according to claim 1, wherein said meeting zone (10) is positioned before said pump (2), and said pump (2) is positioned before said instant steam generator (4). 

3. The device according to claim 1, wherein said pump (2) draws the water from a tank (3) through a water conduit (12) and draws air from an air conduit 

4. The device according to claim 3, wherein said air conduit (11) comprises, before said meeting zone (10), a flow adjuster (16) and an opening and closing valve (17). 

5. The device according to claim 1, further comprising a second conduit (14) for water mixed with air that communicates on one side with said pump (2) and on the other side with said instant steam generator (4). 

6. The device according to claim 1, further comprising a third conduit (13) for water mixed with air that communicates on one side with said meeting zone (10) and on the other side with said pump (2). 

7. The device according to claim 1, wherein said steam wand comprises a thermal probe (15) for detecting a temperature of said beverage. 

8. The device according to claim 1, further comprising a control unit (20) connected to said pump Q, to a flow adjuster (16), to an opening and closing valve (17), to said instant steam generator (4), and to a thermal probe (15) of said steam wand (6). 

9. The device according to claim 1, wherein said pump (2) internally mixes homogeneously cold air and cold water and sends said homogeneous mixture directly to said instant steam generator (4). 

10. The device according to claim 1, wherein a second conduit (14), for water mixed with air that communicates on one side with said pump (2) and on the other side with said instant steam generator (4), enters directly inside said instant steam generator (4). 

11. The device according to claim 1, further comprising a first valve system for blocking or modulating a flow of air associated with an air conduit (11). 

12. The device according to claim 1, wherein said first conduit (5) for steam mixed with air comprises at least one first valve (21) for reducing pressure inside said instant steam generator to ambient pressure and ensuring emptying of the instant steam generator in a rest condition. 

13. The device according to claim 12, wherein said first conduit (5) for steam mixed with air further comprises at least one second valve (22) for restoring ambient pressure between said first valve (21) and said steam wand (6).


Allowable Subject Matter
Claims 7, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if:
Rewritten in independent form including all of the limitations of the base claim and any intervening claims;
Amended claim 15 to overcome the Rejection 112a above; and
E –Terminal Disclaimer is filed to overcome the Double Patenting Rejection. 

The following is a statement of reasons for the indication of allowable subject matter:  
Allowance of claims 7 is indicated because the prior art of record does not anticipate or render fairly obvious in combination to teach all the additional elements of the claimed invention such as a control unit connected to at least said pump, to said source of compressed air, to said instant steam generator and to said probe, and to at least one first valve, wherein the control unit  is configured to control said at least one first 
The dependent claims 14-15 are also allowed by being depended on claim 7.

Response to Amendment
With respect to Claim Objection: the applicant’s argument in Remark, filed on 07/23/2021 has been fully considered and it is persuasive, such that the Claim Objection is withdrawn.
With Respect to Double Patenting: since the E-Terminal Disclaimer has not been filed, such that the Double Patenting Rejection is maintained.

Response to Argument
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…in one aspect, the claimed invention differs from Dollner in that the steam generator, in the claimed invention, is an instant steam generator, while Dollner discloses a steam boiler. Therefore, Dollner cannot anticipate the claimed invention. 
Applicant also submits that it would not be obvious for the skilled person to replace the steam boiler shown in Dollner with an instant steam generator of the claimed invention, and that the claimed invention aims to solve a different technical problem than Dollner. 
Dollner solves the technical problem of how to improve the quality of froth in milk by positioning the mixing area between air and water upstream of the steam boiler in such a way as to avoid a known drawback, namely, the condensation of steam induced by the cold air that mixes with the steam downstream of the steam boiler. 
The claimed invention, on the other hand, openly solves the technical problem of how to draw a homogeneous flow of air and steam from the steam generator for the formation of foam. 
This technical problem is neither addressed nor resolved in Dollner, given that, as mentioned, Dollner arises as a technical problem to prevent the condensation of steam caused by the introduction of cold air. 
Known milk processing devices, including that inferable from Dollner, complain precisely of the drawback of not guaranteeing the homogeneity of the flow of air and steam drawn from the boiler. 
In fact, inside the boiler of Dollner, due to the different specific weight between air and steam, a stratification of different gaseous phases tends to be created above the liquid phase. In the boiler, fluids coexist in different states of aggregation, that is to say, air, steam and liquid water, which are moreover present in quantities and proportions that are not precisely known. The balance between the various phases is constantly evolving due to the refill of liquid water and air which is periodically necessary. 
When drawing from the boiler for heating and frothing the milk, this stratification does not guarantee a correct homogenization of the steam/air mixture which is drawn with a negative effect on the quality of the frothing of the milk itself. 
This problem is further accentuated if the outlet channel from the boiler is positioned in the upper part of the same in the area where the steam is stratified. 
No prior art has been cited to address this problem, or to disclose an instant steam generator arranged to address this problem. Accordingly, only an inadmissible hindsight reasoning could therefore induce a skilled person in the field to replace the steam boiler of Dollner with an instant steam generator of the claimed invention. 
On the contrary, the present claimed invention provides an instant steam generator programmed to vaporize in real time all the liquid water that passes through it. Liquid water in phase transition advantageously generates a mixing functional to the homogenization of the outgoing steam and air flow. …” Remark Pages 6-8. 
The examiner’s response: the applicant’s argument above is not persuasive because:
The task of 102 rejections is “a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”. Verdagaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631,2 USPQ2d 1051, 1053 (Fed. Cir. 1987). In this case, the Dollner reference discloses all the structure as set forth in claim 1 such as a pump [Par.0052 cited: “…a pump…”], an air and water meeting zone (Z, annotated figure below), a first conduit (steam/air conduit 608, fig.6), a steam wand (milk supply conduit 621 and/or foam channel 628, fig.6), an instant steam generator (steam generator 601) and that said meeting zone (Z) is positioned after said pump (a pump) before said instant steam generator (steam generator 601). It is noted that in the present claim 1, the applicant does not specific define the structure of “an instant steam generator” and different between “an instant steam generator” and “a steam generator”, such that “an instant steam generator” as cited in the claim that is considered as a regular “steam generator”. Additionally, nowhere in the claim mention what function the instant steam generator is used to perform to. 
the present claimed invention provides an instant steam generator programmed to vaporize in real time all the liquid water that passes through it. Liquid water in phase transition advantageously generates a mixing functional to the homogenization of the outgoing steam and air flow…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, nowhere in the claim cited an instant steam generator programmed to vaporize in real time all the liquid water that passes through it. Liquid water in phase transition advantageously generates a mixing functional to the homogenization of the outgoing steam and air flow as mentioned by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/29/2021